RICE, J.
Where there is fraud, imposition, misrepresentation or oppression, in the original agreement for the partnership, a court of equity has jurisdiction to decree its dissolution, during the term for which it was originally entered into, and to declare it void ah initio. A court of equity may, also, decree a dissolution of the partnership, for causes arising subsequently to the formation of the contract, founded upon the misconduct, or fraud, or violation of duty, of one partner; or on account of the inability, or incapacity of one partner to perform his obligations and duties, and to contribute his skill, labor, and diligence in the promotion and accomplishment of the objects of the partnership; or for the existence of an impracticability In carrying on the undertaking for which the partnership was formed. — Story on Part., §§ 6, and 285 to 291; Oollyer on Part., §§ 119, 296, 297, 360, and notes.
These principles are decisive of this case. It appears to our satisfaction, that Johnston was misled and deceived by the misrepresentations of Fogg, as to Ms skill and capacity as a machinist and engineer, and that but for these misrepresentations, Johnston would not have entered into the partner*437ship ; and that since the partnership was formed, Fogg has been guilty of misconduct and violation of bis duty; and that, as against him, there existed just cause for dissolving the partnership before and on the 23d June, 1852, if not for declaring it void ah initio.
As applicable to such a case as the present, we sanction the principle, that a court of equity, in decreeing a dissolution of a partnership, may fix the date of the dissolution at the time of the abandonment by the aggrieved party and notice thereof given by him, if the equities of that party so require.— Durbin v. Barber, 14 Ohio R. 311.
We say nothing as to Yanderslice, because, during the pendency of the suit, he sold and transferred to complainant all his rights and interests in the partnership and its property, as appears by the supplemental bill and proof; and this appeal is not taken or prosecuted by him. This is Fogg’s appeal, and there is nothing in the decree of which Fogg can justly complain.
Decree affirmed, at the costs of Fogg and his surety.